Citation Nr: 1548534	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than July 26, 1999 for the grant of service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1963 to February 1986.  The Veteran died in November 1994.  The appellant is the veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.

Historically, the appellant had been denied a claim to reopen a previously denied claim for the cause of the Veteran's death in a December 1999 rating decision.  The Board initially denied the appellant's appeal in August 2004.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in November 2005, the Court vacated the Board's decision and remanded the case to the Board for development consistent with the Joint Motion for Remand (JMR).  In June 2006, the Board remanded this issue for additional evidentiary development.  The case was returned to the Board and the Board denied the appellant's appeal in an April 2007 decision.  The appellant appealed that decision to the Court.  In an Order dated in August 2008, the Court vacated the Board's decision and remanded the case to the Board for development consistent with the JMR.  The Board then remanded the appellants claim to the RO in December 2008.  Upon obtaining an additional VA examination with a positive etiological opinion in July 2011, the RO granted the appellants claim for the Veteran's cause of death in a November 2011 rating decision with an effective date of December 13, 2004.  The appellant filed a notice of disagreement (NOD) with the effective date of that rating decision in February 2012.  In a January 2014 rating decision, the RO changed the appellant's effective date to July 26, 1999 and issued a statement of the case (SOC) with regard to the issue of an effective date earlier than July 26, 1999.  The appellant then perfected her appeal with the timely submission of a VA Form 9 (Substantive Appeal) on March 2014.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On February 5, 1998, the RO received the first indication of  the appellant's claim to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death.
 
 2.  There is no indication in the evidence of record that the appellant successfully filed to reopen her previously denied claim any earlier than February 5, 1998.


CONCLUSION OF LAW

The criteria for an effective date of February 5, 1998, but no earlier, for the grant of service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400(c)(2) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In regards to the earlier effective date claims, the Court has held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with regard to the earlier effective date claims is required.

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. §§ 5103A(b), (c); 38 C.F.R. §§ 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

VA also provided an adequate medical examination.  The examination was adequate because it contained a history obtained from the claims file and thorough examination relevant to the applicable rating criteria.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Legal Criteria

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198   (1992).

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

Analysis

On January 1995, the appellant filed a claim for service connection for cause of the Veteran's death.  In a rating decision dated in February 1995, the appellant's claim was denied.  The appellant was notified of this decision on January 1995.  On February 1995, the appellant submitted a notice of disagreement.  In April 1995, the  appellant was provided with a statement of the case.  The appellant perfected her appeal in May 1995 and the claim was sent to the Board.  In an October 7, 1997 decision, the Board denied entitlement to the appealed claim.  The appellant was notified by the Board in accordance with 38 U.S.C.A. § 7266 that  she had 120 days from the date on the decision, October 7, 1997, to appeal her claim to the Court.  In this regard, it is noted that the Veteran would have had until February 4, 1998 to file an appeal.  The first indication submitted by the appellant and received by VA after the Board decision was on February 5, 1998, when she submitted a lay statement from one of the Veteran's military co-workers, indicating that the Veteran suffered from gastrointestinal complaints during service.  Additionally, the Veteran submitted a statement received on March 19, 1998 indicating that she was still pursuing her cause of death claim.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

However, for decisions of the Board, unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  Therefore, because the appellant never initiated an appeal within the 120 day time period allowed under 38 U.S.C.A. § 7266,  the October 7, 1997 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  Therefore, the appellant was then required to submit new and material evidence in order to reopen her claim after the final Board decision.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Here, the appellant had submitted new and material evidence on February 5, 1998, the day after her 1997 Board decision was finalized.  The evidence, consisting of a statement from a fellow service member of the Veteran's recounting how he noticed that the Veteran complained of stomach problems in service, was  new, because it had not been previously considered, and it was material, because it went to a pertinent fact upon which service connection had been previously denied, that the Veteran did not have any evidence of an in-service incurrence.  

Although the appellant did not officially state that such evidence was for consideration in the continuation of her claim for service connection for the cause of the Veteran's death, this new and material evidence is considered an informal claim.  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In this case, the appellant's subsequent correspondence, received in March 1998, within a year from the informal claim, indicated that she still was seeking to pursue continuation of her claim for service connection for the cause of the Veteran's death and, thereby, evidencing an intent to reopen her previously denied claim.  Although she did not use the exact words to that effect until her July 1999 correspondence, the underlying intention for reopening her claim was still present and continuously adjudicated until July 1999.

Therefore, the Board finds that the appellant's claim filed on February 5, 1998, was subsequently and effectively reopened to that date by virtue of the November 2011 rating decision of the RO that reopened and granted the appellant's claim for service connection for the cause of the Veteran's death.  This is because the Veteran had continuously prosecuted her claim to reopen from that time with her submission of new and material evidence.  However, her effective date cannot be any earlier than the date of February 5, 1998, as her claim was finalized on February 4, 1998 and she did not submit any intention to appeal prior to that date nor has she asserted any allegation of a clear and unmistakable error (CUE) with regard to the October 1997 Board decision.

Under the laws administered by VA, the effective date based on a service-connected death after separation from service  is the first day of the month in which the veteran's death occurred if claim is received within 1 year after the date of death; otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(c)(2).  Here, as the appellant's claim results from the cause of the Veteran's death, the effective date would have been based upon the date of death in November 1994, as the appellant filed her claim within one year of that date.  However, because the appellants claim rather results from a reopened claim, the effective date based on a reopened claim for compensation is the date of receipt of claim or date entitlement arose, whichever is later, except as provided in §20.1304(b)(1).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).  
In claims that have been reopened with new and material evidence, if there has been a final prior RO denial of the benefit sought, the effective date cannot be earlier than the subsequent request to reopen.  See Leonard v. Principi, 17 Vet. App. 447   (2004); Sears  v. Principi, 16 Vet. App. 244, 246-50   (2002), aff'd, 349 F.3d 1326   (Fed. Cir. 2003).  Generally, the only way to overcome the finality of such a prior decision is to request revision of the decision based on CUE.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

As such, because the appellant is found to have successfully reopened her claim on February 5, 1998, such date is found to be the date of receipt of claim as well as the date upon which the entitlement to reopen arose.

Therefore, the Board finds that entitlement to service connection for the cause of the Veteran's death arose prior to July 26, 1999 and the appellant's date of claim should be considered February 5, 1998.  For these reasons, the appellant is entitled to an effective date of February 5, 1998, but no earlier.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(c)(2).


ORDER

Entitlement to an effective date of February 5, 1998 for the grant of service connection for the cause of the Veteran's death, but no earlier, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


